Order, entered on July 15, 1960, denying the motion of defendant-appellant and third-party plaintiff to dismiss the complaint for failure to prosecute, unanimously reversed on the law and on the facts, with $20 costs and disbursements to the appellant, and the motion granted dismissing the complaint as to the defendant-appellant Gotham Construction Corporation, with $10 costs. There is no justifiable excuse shown for delay and the plaintiff failed to file the required affidavit of merits. (See Gallagher v. Claflington, Inc., 7 A D 2d 627; De Long v. J. Rich Steers, Inc., 10 A D 2d 705; Smith v. Doughboy’s Auto Sales Corp., 10 A D 2d 705; Barnett Co. v. St. Paul Fire & Marine Ins. Co., 7 A D 2d 897; Rist v. 234 East 33rd Corp., 4 A D 2d 867; Hyde & Sons v. Roller Derby Skate Co., 1 A D 2d 942.) Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.